PAUL M. SPINDEN, Judge.
Timothy Dugger appeals the circuit court’s judgment on the pleadings for Dora *844Schriro. Dugger, an inmate serving concurrent prison sentences for forgery and stealing, filed a declaratory judgment action contending that Schriro, director of the Department of Corrections, was using a policy concerning credit for jail time that she refused to disclose and was contrary to state law. He asserted that he should have received credit for 272 days in jail against his nine-year prison sentence.
Schriro responds that, from her reading of Goings v. Missouri Department of Corrections, 6 S.W.3d 906 (Mo. banc 1999), she has determined that Dugger is entitled to jail time credit of 336 days and has credited him with this time.
Dugger’s appeal is, therefore, moot, and we dismiss it.
THOMAS H. NEWTON, Presiding Judge, and JAMES M. SMART, Jr., Judge, concur.